                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

  JENNIFER OWEN,                                     )
                                                     )       Civil Action No. 7:17CV00205
         Plaintiff,                                  )
                                                     )
  v.                                                 )       ORDER OF DISMISSAL
                                                     )
  COUNTY OF FRANKLIN, VIRGINIA and                   )
  ROBERT ANDREW MORRIS,                              )
                                                     )       By: Hon. Glen E. Conrad
         Defendants.                                 )       Senior United States District Judge


         The court has before it the parties’ stipulation of dismissal in this case. It is accordingly,

                                     ADJUDGED and ORDERED

  that the above-styled matter is DISMISSED with prejudice, each party to bear its own fees and

  costs, and this case is stricken from the active docket of this court.

         The Clerk is hereby directed to send a certified copy of this order to all counsel of record.

                 Enter this 9th day of May, 2019.



                                                  _________________________________________
                                                       /s/ Glen E. Conrad
                                                   Senior United States District Judge




Case 7:17-cv-00205-GEC-RSB Document 173 Filed 05/09/19 Page 1 of 1 Pageid#: 1271
